UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7477


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ELIJAH GAYLON JONES,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:07-cr-00704-HFF-1; 6:10-cv-70268-HFF)


Submitted:   November 27, 2012            Decided:   January 3, 2013


Before AGEE, KEENAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Elijah Gaylon Jones, Appellant Pro Se.  William Corley Lucius,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Elija     Gaylon   Jones       seeks    to      appeal     the     district

court’s    order      dismissing     as    untimely     his    28    U.S.C.A.     §     2255

(West Supp. 2012) motion.            The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.       § 2253(c)(1)(B)          (2006).            A     certificate          of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                       28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner      satisfies       this        standard      by       demonstrating          that

reasonable      jurists      would        find   that      the      district      court’s

assessment      of     the   constitutional           claims        is   debatable       or

wrong.     Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003).                        When the district

court denies relief on procedural grounds, the prisoner must

demonstrate      both    that    the      dispositive        procedural        ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Jones has not made the requisite showing.                            Accordingly,

although we grant Jones’s motion to amend his informal brief, we

deny a certificate of appealability and dismiss the appeal.                              We

deny Jones’s motion for transcripts at government expense.                              See

28   U.S.C.    § 753(f)      (2006).        We   dispense        with    oral   argument

                                            2
because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                       DISMISSED




                               3